                                                                                  DISTR/?^
                                                                              —FILED—^

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                                              (^EWENGUlti
                                                                                 DISTRICT
KENNETH ZERANTI,
                                                        DECISION AND ORDER
                     Plaintiff,
              V.                                        I:15-CV-00488 EAW


UNITED STATES OF AMERICA and
ERICA L. SARGENT,PH.D.,

                     Defendants.



                                   INTRODUCTION


      Plaintiff Kenneth Zeranti ("Plaintiff') brings this action pursuant to the Federal Tort

Claims Act("FTCA"), 28 U.S.C. §§ 1346(b) and 2671 et seq., against defendants United

States of America ("Defendant") and Erica E. Sargent, Ph.D. ("Dr. Sargent"), alleging

negligence resulting in "permanent or long-standing emotional harm."              (Dkt. 1).

Specifically, Plaintiff claims that Dr. Sargent, Plaintiffs psychotherapist at the Veterans

Administration ("VA") Hospital in Buffalo, New York ("Buffalo VAMC"), mismanaged

Plaintiffs emotional dependence on her, engaged in a sexual, intimate relationship with

Plaintiff, and then terminated the relationship "in an abrupt manner," causing Plaintiff to

suffer "severe and debilitating depression." (Id. at    7-12). Plaintiff asserts two causes

of action against Defendant: (1) a claim for vicarious liability based on Dr. Sargent's

negligence, and (2)a claim for negligent supervision and/or retention. (Id. at 3-5).

       Presently before the Court is the motion to dismiss brought by Defendant pursuant

to Federal Rules of Civil Procedure 12(b)(1) and 56. (Dkt. 37). Defendant seeks dismissal


                                           -I-
ofthe claims asserted by Plaintiff for lack of subject matter jurisdiction. {Id. at 1; Dkt. 39

at 10, 16). Defendant also seeks summary judgment as to Plaintiffs second cause ofaction

alleging negligent supervision. (Dkt. 37 at 1; Dkt. 39 at 19). For the following reasons,

Defendant's motion is denied.


                                     BACKGROUND


I.       Factual Background


         The following facts are drawn from Defendant's Rule 56 Statement of Undisputed

Facts(Dkt. 40)("Defendant's Statement"), Plaintiffs Response to Defendant's Statement

of Undisputed Facts(Dkt.42-3)("Plaintiffs Statement"), and their supporting documents.

The Court has noted where factual disputes exist and views all such disputes in the light

most favorable to Plaintiff, as required on a motion such as this.

         Plaintiff is a veteran who receives disability benefits through the Social Security

Administration and the VA as a result of his diagnosis with major depression, dysthymia,

anxiety, post-traumatic stress disorder, and obsessive-compulsive disorder. (Dkt. 40 at

     3-9). Plaintiff has received continuous mental health treatment from the Buffalo VAMC

since the late 1980s. {Id. at f 16). From 1987 until August 2011, Plaintiffs therapist at

the Buffalo VAMC was a clinical psychologist named Eddie Venzor, Ph.D. {Id. at ^ 19).

After Dr. Venzor's retirement. Plaintiff was transferred to Dr. Sargent, another

psychologist at the Buffalo VAMC, for his mental health care. {Id. at           20, 26). For

several months. Plaintiff was treated by a psychology intern Dr. Sargent supervised {id. at

     21-23), and Dr. Sargent began personally counseling Plaintiff in December 2011 {id. at

1145).

                                            -2-
       Psychologists at the Buffalo VAMC "function as independent practitioners" {id. at

^ 27), and the VA does not require clinical supervision of its psychologists {id. at ^ 31).

However, psychologists employed at the Buffalo VAMC are supposed to complete an

Ongoing Professional Practice Evaluation ("OPPE") every six months where a

psychologist's chart timeliness, continuing education documentation,and case presentation

are evaluated by the lead psychologist. {Id. at   34; Dkt. 42-3 at 34). Additionally, Dr.

Sargent's administrative supervisor, Thomas Brent ("Brent"), had staff meetings with

psychologists every other week to discuss their cases and would sometimes talk to Dr.

Sargent one-on-one about treatment methods for cases with which she struggled. (Dkt. 40

at ^^42-43).

       The Veteran's Health Administration Handbook requires patient health records to

"be timely, relevant, necessary, complete, and authenticated." (Dkt. 42-2 at 27). Each VA

facility is required to establish policies that "specify time standards for content,

authentication, and completion" of patient records and "describe procedures for ongoing

monitoring and reporting of individual delinquent records, responsible clinicians, and re-

occurring delinquency patterns." {Id.). At the Buffalo VAMC,therapists were required to

enter notes within five days ofthe sessions. (Dkt. 42-1 at ^ 28).

       Throughout 2012 and 2013, Dr. Sargent failed to complete the notes taken during

her counseling sessions with many of her patients, including those with Plaintiff. (Dkt.40

at    123-25). Dr. Sargent received a disciplinary warning on April 19, 2012, for failing

to enter her notes in a timely manner, and Brent was supposed to monitor her note entry.

(Dkt. 42-1 at ^ 29). In November 2012,Dr. Sargent still had few substantive notes. {Id. at
                                           -3-
Tf 26). No notes of any kind exist for Plaintiffs final 15 therapy sessions with Dr. Sargent.

{Id.). The record does not show that Brent discussed this deficiency with Dr. Sargent. {See

id. at Tf 30).

        On or before January 2013, Plaintiff began expressing affection to Dr. Sargent in

their therapy sessions. {Id. at^ 46; Dkt. 42-3 at ^ 46). A patient becoming infatuated with

a therapist is a common occurrence in therapeutic settings and is referred to as the

transference phenomenon. (Dkt. 40 at       48-50). Patients experiencing transference have

feelings towards their therapist that are not necessarily based in reality, but occur because

the therapist may be one of the few people who sits and listens to the patient and "who

cares in an organized and thoughtful and attentive way." {Id.).            Dr. Sargent had

successfully handled transference situations twice previously in her career {id. at ^64), and

prior to 2013,she had never engaged in a sexual or romantic relationship with a patient {id.

at 1165).

        Between January and March 2013, Plaintiff started expressing his affection for Dr.

Sargent more vehemently by writing her letters and cards and by leaving her voicemails

until her inbox was full. (Dkt. 42-2 at 152). Plaintiff gave several gifts to Dr. Sargent,

including crystal sculptures {id. at 157)and a three-and-a-half-foot tall flower arrangement

that Dr. Sargent placed in the reception area {id. at 218). The hospital staff noticed that

Plaintiff brought these gifts to Dr. Sargent {id. at 223), and on at least one occasion, a

hospital staff member admonished Plaintifffor doing so {id. at 165). Additionally,Plaintiff

referred to Dr. Sargent as "hot Dr. Sargent" in front of Buffalo VAMC staff members

throughout this time. {Id. at 223).

                                            -4-
       In March or April 2013, Dr. Sargent claims she met with Brent to ask for guidance

about how to handle Plaintiffs affection.' (Dkt. 40 at ^ 55). She also met twice with one

of her peers, Dr. Elizabeth Wahlig ("Dr. Wahlig"). (Dkt. 42-2 at 272). During these

meetings. Dr. Sargent told Brent and Dr. Wahlig that she "was in distress over [Plaintiff]

pushing the boundaries and pursuing me in a romantic way. And that I did not know

anything further that I could do to set the boundaries and to keep him from doing more."

{Id. at 222-23). Both Brent and Dr. Wahlig encouraged Dr. Sargent to reinforce appropriate

therapeutic boundaries with Plaintiff. (Dkt. 40 at T| 59). During Dr. Sargent's second

meeting with Dr. Wahlig, Dr. Wahlig noted that she felt "concerned that [Plaintiff] had not

backed down gracefully nor respected the limits that [Dr. Sargent] was trying to enforce

but had, in fact, become more insistent." (Dkt. 42-2 at 340). Dr. Wahlig concluded Dr.

Sargent should transfer Plaintiff to another therapist, but never advised Dr. Sargent to do

so. {Id. at 341). Brent also testified that, as a general matter, if a therapist he supervised

came to him with concerns about a patient's attraction or an exchange of gifts, he would

talk to them about next steps, one of which would be transferring the patient. {Id. at 251).

Brent did not speak with Dr. Sargent about transferring Plaintiff to another therapist. {Id.

at 223).

       Sometime between when these meetings occurred and May 11, 2013, Dr. Sargent

met with Plaintifffor the first time in a personal way on the grounds ofthe Buffalo VAMC.

{Id. at 153, 223). She encouraged him to ride by an outside picnic area on his Harley



'      Defendant notes there is a factual dispute as to whether this meeting actually
occurred, but concedes that it did for the purposes ofthe instant motion. (Dkt. 40 at 7 n.1).
                                            -5-
motorcycle with his dogs, and at least one ofthe other hospital employees saw this happen.

{Id.). Also during this time, Dr. Sargent left some ofthe cards Plaintiff had written to her

on her office desk, removing them only after Plaintiff expressed surprise that she would

display them. {Id. at 152-53).

          On May 11, 2013, Dr. Sargent, wearing a hat and trench coat, met with Plaintiff off

hospital grounds at a coffee shop. (Dkt. 40 at      71-72). From there they drove separately

to a nearby park, and Dr. Sargent then got into Plaintiffs car where they kissed for an hour.

{Id. at     74-75). A day or two later. Plaintiff states that he had a therapy session with Dr.

Sargent where they "[wjent through the formality of what would ordinarily be a mental

health appointment" before hugging and kissing in Dr. Sargent's office. (Dkt. 42-2 at

155).^ Several days later. Plaintiff took Dr. Sargent for a ride on his motorcycle to a

different park and kissed her under a tree. (Dkt. 40 at        76-77). Plaintiff purchased a

$1,000 motorcycle jacket and helmet for Dr. Sargent, along with a dark visor so she could

hide her face. {Id. at     97-98).

          On May 18, 2013, Dr. Sargent met Plaintiff at his home, where they had sex. {Id.

at ^ 78). Dr. Sargent spent the night with Plaintiff at his house, and several hours the next

day. {Id. at     79-80). She returned to Plaintiffs home on or about May 22,2013, and met

his adult daughter. {Id. at ^ 81; Dkt. 42-3 at ]| 81). Plaintiff told his daughter that he and

Dr. Sargent had been seeing each other and that they loved each other. (Dkt. 40 at 83;

Dkt. 42-2 at 133, 169). He asked his daughter to promise to not say anything "because




^         Dr. Sargent contends no such encounter happened. (Dkt. 42-2 at 228).
                                              -6-
there was so much at stake," telling her that Dr. Sargent could lose her job. (Dkt. 40 at

^ 84). Dr. Sargent showed Plaintiffs daughter pictures of her own two girls, and then told

the daughter that she planned to transfer Plaintiff to another therapist eventually, but that

"these things take time." {Id.).

       During the period that they were seeing each other. Plaintiff gave Dr. Sargent a key

to his home,and Dr. Sargent left at least five romantic voicemails on Plaintiffs phone. {Id.

at   90, 100). She visited him at his house on the evening of May 24, 2013, and spent the

next day with him, attempting to disguise herself with a trench coat and hat when she came

and went. {Id. at    87-89). Dr. Sargent told Plaintiffthat"she wanted to spend the rest of

her life with [him]" and came up with a plan to transfer him to a different colleague so that,

after two or so years ofhim not being her patient, they could be together. {Id. at    92-93).

She bought Plaintiffa plane ticket to Montana so that he could meet her parents and brother,

and she also introduced her daughters to Plaintiff. {Id. at   94-96). Plaintiff contends that

Dr. Sargent told Plaintiff as "the relationship was consummated, that she would be there

as my doctor. She would always be there."^ (Dkt. 42-2 at 152). Throughout this time. Dr.

Sargent and Plaintiff engaged in sexual relations three times, all at Plaintiffs home. (Dkt.

40 at 199).




^      Defendant argues that the Court should disregard this portion of Plaintiffs
deposition testimony because he also states that Dr. Sargent made a plan to transfer Plaintiff
to another therapist. (Dkt. 43 at 5). The Court does not find the content of the statements
dispositive. In other words. Dr. Sargent could have planned to transfer Plaintiffto facially
comport with the ethical rules ofher profession while still unofficially serving as Plaintiffs
therapist.
                                            -7-
       On May 26,2013, Dr. Sargent spent part ofthe day with Plaintiff before telling him

that she "wanted a day apart from him to settle [her] emotions." {Id. at 101). She visited

Plaintiff again at his home on May 27, 2013, and he became very aggressive and started

screaming at her, causing Dr. Sargent to fear for her own safety. {Id. at ^ 102). She told

Plaintiff that they needed to end the relationship. {Id. at ^ 103).

       Plaintiff disclosed the affair to Brent and the head psychologist. Dr. Frohm,on May

28,2013. {Id. at Tf 110). Prior to this disclosure, no one at the Buffalo VAMC knew about

the affair. {Id. at ^ 111). That day, the Buffalo VAMC arranged for Plaintiff to be

transferred to another psychologist {id. at f 118), and over the next few days. Plaintiff had

several counseling sessions {id. at   120-21). The VA currently pays for Plaintiffs mental

health care outside the VA system. {Id. at ^ 122).

       Dr. Sargent was removed from patient care on May 29, 2013, and placed on

administrative leave on May 31, 2013. {Id. at      112-13). She resigned from her position

on June 10, 2013. {Id. at ^ 114). The VA reported Dr. Sargent's misconduct to the New

York State Office of Professions on August 8, 2015, and to the National Practitioner Data

Bank on May 20, 2016. {Id. at Tni 116-17; Dkt. 42-3 at tl 116-17).

II.    Procedural Background


       On July 15, 2014, Plaintiff submitted a claim to the Department of Veterans Affairs

(Dkt. 1 at ^ 14), which was subsequently rejected on May 6, 2015 {id. at ^ 15). Plaintiff

commenced this action on June 4,2015. (Dkt. 1). On August 13, 2015, Defendant filed a

motion to dismiss for lack of subject matter jurisdiction and for failure to state a claim.

(Dkt. 5). The Court denied the motion but noted that Defendant's argument as to the

                                             -8-
subject matter jurisdiction claim was "subject to renewal after the completion of

discovery." {Id. at 10).

       Defendant filed the instant motion on July 11, 2018. (Dkt. 37). Plaintiff submitted

his response in opposition on August 1, 2018 (Dkt. 42), and Defendant replied on August

8, 2018(Dkt. 43). Oral argument was held before the undersigned on December 19,2018,

at which time the Court reserved decision. (Dkt.44). Defendant submitted a supplemental

letter to the Court on December 20, 2018, over Plaintiffs objections. (Dkt. 47).

                                       DISCUSSION


I.     Legal Standard


       A.     12(bl(D Motion


      "A plaintiff asserting subject matter jurisdiction has the burden of proving by a

preponderance of the evidence that the court retains jurisdiction." Makarova v. United

States, 201 F.3d 110, 113(2d Cir. 2000). "When considering a motion to dismiss for lack

ofsubject matter jurisdiction or for failure to state a cause of action, a court must accept as

true all material factual allegations in the complaint." Shipping Fin. Servs. Corp. v.

Drakos, 140 F.3d 129, 131 (2d Cir. 1998). "[T]he district court can refer to evidence

outside the pleadings and the plaintiff asserting subject matter jurisdiction has the burden

of proving by a preponderance of the evidence that it exists." Luckett v. Bure, 290 F.3d

493, 496-97 (2d Cir. 2002). "Indeed, a challenge to the jurisdictional elements of a

plaintiffs claim allows the Court to weigh the evidence and satisfy itself as to the existence

of its power to hear the case." Celestine v. Mt. Vernon Neighborhood Health Ctr., 289 F.

Supp. 2d 392, 399 (S.D.N.Y. 2003), aff'd, 249 F. App'x 851 (2d Cir. 2007). "The court
                                             -9-
may consider affidavits and other materials beyond the pleadings but cannot rely on

conclusory or hearsay statements contained in the affidavits." Young v. United States, No.

12-CV-2342 ARR SG, 2014 WL 1153911, at *6 (E.D.N.Y. Mar. 20, 2014)(quotation

omitted).

       B.     Motion for Summary Judgment


       Rule 56 of the Federal Rules of Civil Procedure provides that summary judgment

should be granted if the moving party establishes "that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ.

P. 56(a). The Court should grant summary judgment if, after considering the evidence in

the light most favorable to the nonmoving party, the court finds that no rational jury could

find in favor of that party. Scott v. Harris, 550 U.S. 372, 380 (2007)(citing Matsushita

Elec. Indus. Co. v. Zenith Radio Corp.,475 U.S. 574, 586-87(1986)).

      "The moving party bears the burden ofshowing the absence of a genuine dispute as

to any material fact. .. ." Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 486

(2d Cir. 2014). "Where the non-moving party will bear the burden of proof at trial, the

party moving for summary judgment may meet its burden by showing the evidentiary

materials of record, if reduced to admissible evidence, would be insufficient to carry the

non-movant's burden of proof at trial." Johnson v. Xerox Corp., 838 F. Supp. 2d 99, 103

(W.D.N.Y.2011)(citing Celotex Corp. v. Catrett, All U.S. 317,322-23(1986)). Once the

moving party has met its burden, the opposing party "must do more than simply show that

there is some metaphysical doubt as to the material facts, and may not rely on conclusory

allegations or unsubstantiated speculation." Robinson v. Concentra Health Servs., Inc.,

                                           - 10-
781 F.3d 42, 44(2d Cir. 2015)(quoting Brown v. Eli Lilly & Co., 654 F.3d 347, 358(2d

Cir. 2011)). Specifically, the non-moving party "must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact." Brown, 654

F.3d at 358. Indeed, "the mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact." Anderson v. Liberty Lobby,

Inc., 477 U.S. 242,247-48 (1986).

II.    Vicarious Liability Claim


       Defendant seeks dismissal of the first cause of action for lack of subject matter

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1), arguing that Or. Sargent

was not acting within the scope of her employment when she engaged in sexual relations

with Plaintiff and, therefore. Defendant may not be held liable under the FTCA. (Dkt. 39

at 10-16).

       The "United States, as sovereign, is immune from suit save as it consents to be sued.

. ., and the terms of its consent to be sued in any court define that court's jurisdiction to

entertain the suit." United States v. Mitchell,445 U.S. 535,538(1980)(quotation omitted).

Under the FTCA,the United States has provided a limited waiver of sovereign immunity

for claims of money damages against the United States for injury or loss ofproperty caused

by the negligent or wrongful act or omission of any employee of the Government while

acting within the scope of his or her office or employment. 28 U.S.C. § 1346(b). "For

there to be liability, the employee's act must have taken place 'while acting within the

scope of his office or employment, under circumstances where the United States, if a
                                           - 11 -
private person, would be liable to the claimant in accordance with the law of the place

where the act or omission occurred.'" Rosse v. United States, 110 F. Supp. 3d 415, 421

(N.D.N.Y. 2015)(quoting 28 U.S.C. § 1346(b)(1)). In other words,ifthe federal employee

was acting outside the scope ofhis or her employment,then the FTCA does not apply, and

the Court does not have jurisdiction over a vicarious liability claim asserted against the

United States for its employee's negligence.

      "We interpret the FTCA's 'scope of employment' requirement in accordance with

the respondeat superior law of the jurisdiction where the tort occurred... ." Fountain v.

Kim, 838 F.3d 129, 135 (2d Cir. 2016). There is no dispute that the alleged negligence

occurred in the State of New York and that New York tort law applies in this instance.

(Dkt. 39 at 11).

       "Under New York law, an employee's tortious acts fall within the scope of his

employment if 'done while the servant was doing his master's work, no matter how

irregularly, or with what disregard of instructions.'" United States v. Tomscha, 150 F.

App'x 18, 19(2d Cir. 2005)(quoting Riviello v. Waldron,47 N.Y.2d 297,302(1979)). On

the other hand, conduct falls outside the scope ofemployment if done "solely for personal

motives unrelated to the furtherance of the employer's business." Catania v. Herbst, 916

F. Supp. 2d 266, 272 (E.D.N.Y. 2013)(quotation omitted); see also Galvani v. Nassau

Cnty. Police Indemnification Review Bd., 242 A.D.2d 64, 68 (2d Dep't 1998) ("An

employer will not be held liable ... for actions which were not taken in furtherance ofthe

employer's interest and which were undertaken by the employee for wholly personal

motives."). Under New York law,the scope ofemployment analysis considers five factors:

                                          - 12-
      [1] the connection between the time, place and occasion for the act;[2] the
      history ofthe relationship between employer and employee as spelled out in
      actual practice; [3] whether the act is one commonly done by such an
      employee; [4] the extent to which the act departs from normal methods of
      performance; and [5] whether the specific act was one that the employer
       could reasonably have anticipated.

Riviello, 47 N.Y.2d at 303.

       Defendant contends that, as a matter oflaw.Dr. Sargent's conduct cannot fall within

the scope of employment. "The Second Circuit recognizes that where the issue of subject

matter jurisdiction is so intertwined with the merits that its resolution depends on the

resolution of the merits, the court should use the standard applicable to a motion for

summary judgment and dismiss for lack of jurisdiction only where there are no triable

issues of fact." Hamm v. United States, 439 F. Supp. 2d 262, 263-64 (W.D.N.Y. 2006),

aff'd, 483 F.3d 135(2d Cir. 2007)(citing London v. Polishook, 189 F.3d 196, 198-99(2d

Cir. 1999)). See also Zinkv. First Niagara Bank, N.A., 18 F. Supp. 3d 363,367(W.D.N.Y.

2014)(denying motion to dismiss for lack of diversity jurisdiction where conflicts of fact

existed and required adequate discovery);Porter v. United States, No. 13 CIV.7332(NRB),

2015 WL 1004953, at *3(S.D.N.Y. Mar.3,2015)(denying Fed. R. Civ. P. 12(b)(1) motion

to dismiss FTCA case where facts were in dispute). Cf. Grace v. United States, 754 F.

Supp. 2d 585, 598 n.8 (W.D.N.Y. 2010) (finding the question of jurisdiction was not

intertwined with the merits where "the merits of Plaintiffs claim primarily involve the

question of whether [the doctor] deviated from the standard of care, not whether she was

an employee ofthe VA."). The resolution ofthe "scope of employment" issue here is tied




                                            13-
to the ultimate resolution ofthe merits ofPlaintiffs claims. Therefore,the Court will apply

a summary judgment standard to the subject matter jurisdiction analysis here.

       Defendant argues that the evidence obtained during discovery demonstrates that

"Dr. Sargent's affair with [Pjlaintiff was undertaken for wholly personal motives and in no

way furthered the VA's business of providing mental health care to veterans." (Dkt. 39 at

13). Defendant asserts that the relationship involved "genuine and repeated expressions of

love and the desire on the part of both parties to build a lifelong partnership together," and

points to the testimony ofPlaintiffs daughter, who stated that Dr. Sargent was planning to

eventually switch Plaintiffto another therapist. (Dkt. 39 at 13; Dkt. 40 at^ 84). Defendant

also argues that the inappropriate behavior falls outside the scope ofemployment under the

factors set forth in Riviello because:(1) it did not take place at the VA hospital;"^(2) Dr.

Sargent's behavior is prohibited by ethics rules and thus departs from normal practice; and

(3) Defendant could not have reasonably anticipated the affair because Dr. Sargent

successfully dealt with transference situations in the past and actively concealed the affair.

(Dkt. 39 at 14). Moreover, Defendant asserts the facts demonstrate the affair was not a

professional mishandling ofPlaintiffs transference or part ofa treatment plan for Plaintiff,

but a personal choice made by Dr. Sargent to enter into a serious love affair. {Id. at 15).




^      Defendant argues that Plaintiffconcedes the entire affair took place offVA property
because Plaintiff admitted to paragraph 109 of Defendant's Statement, which states, "Dr.
Sargent's inappropriate behaviors with plaintiff'were outside [her] role as his therapist,'
'occurred off federal property,' and 'outside [her] tour of duty.'" (Dkt. 40 at ^ 109
(alterations in original)). However,Plaintiff only stated that"Dr. Sargent so testified at her
deposition." (Dkt. 42-3 at^ 109).
                                            - 14-
      "New York courts consistently have held that sexual misconduct and related tortious

behavior arise from personal motives and do not further an employer's business,even when

committed within the employment context." Ross v. Mitsui Fudosan, Inc., 2 F. Supp. 2d

522, 531 (S.D.N.Y. 1998). In most of the New York State cases that address relations

between a therapist and patient, the sexual relationship occurred off the employer's

premises and after the psychotherapist relationship had ended. See, e.g., Marpe v.

Dolmetsch, 280 A.D.2d 795, 796 (3d Dep't 2011)(holding the sexual acts did not occur

within the scope ofemployment because "the allegedly offending conduct occurred during

nonworking hours, off the [employer's]. . . premises and after [the psychiatric social

worker]... had been precluded from treating patients"); Karen v. Weihs, 190 A.D.2d 560,

561 (1st Dep't 1993)(holding a resident's continued "treatment" of the plaintiff with "sex

therapy" at his home subsequent to the plaintiffs discharge from the hospital did not

constitute continuous medical treatment which might be imputed to the hospital under the

doctrine of respondeat superior)', Noto v. St. Vincent's Hasp., 160 A.D.2d 656, 656 (1st

Dep't 1990)(affirming a grant of summary judgment in favor of the defendant hospital,

where the attending psychiatrist engaged in sexual relations with the plaintiff after she had

been discharged and after he had ceased treating her as his patient).

       However, at least one New York State court has held that a therapist's

commencement of a sexual relationship with the plaintiff while still serving as the

plaintiffs therapist fell outside the scope of employment.          McKay v. Healthcare

Underwriters Mut. Ins. Co., 295 A.D.2d 686, 687-88 (3d Dep't 2002), leave to appeal

denied by 99 N.Y. 2d 503 (2002). The McKay court found "[t]he fact that [the]
                                           - 15-
therapist/client relationship with plaintiff may have continued [while the sexual

relationship was ongoing] is irrelevant to the question of whether his tortious conduct was

outside the scope of his employment." Id. at 687. It stated, "[t]he sexual relationship had

no valid treatment purpose and no legitimate ... business purpose." Id. Additionally, the

court found it significant that the plaintiff claimed the therapist "misused or exploited the

phenomenon of transference to develop a sexual relationship with [the plaintiff]" because

it "constitutes a form of patient or client abuse" that brought the therapist's conduct outside

the scope of employment. Id. at 688.

       Overall, the weight ofNew York case law^ appears to support Defendant's position

with regard to the sexual relationship between Plaintiff and Dr. Sargent. However,looking

at the record in the light most favorable to Plaintiff, a reasonable trier of fact could find

that Dr. Sargent was negligent in her handling ofthe transference phenomenon before the

sexual relationship began. The record shows that after Dr. Sargent became uncomfortable

with Plaintiffs expressions of affection towards her, she did not ask to transfer Plaintiff

for reasons related to his psychological treatment—she was concerned that "a sudden

ending" of their patient-therapist relationship would "adversely affect" Plaintiff. {Id. at



^      Other courts have found that under New York law a therapist's sexual relationship
with a patient is relevant to psychiatric treatment. However,these determinations were not
made in the scope ofthe employment context. See, e.g.. Vigilant Ins. Co. v. Emp'r Ins. Of
Wausau, 626 F. Supp. 262, 266 (S.D.N.Y. 1986)(finding in the malpractice context that
"a sexual relationship between therapist and patient cannot be viewed separately from the
therapeutic relationship that has developed between them"(citation omitted)), abrogated
on other grounds.Dodge v. Legion Ins. Co., 102 F. Supp. 2d 144(S.D.N.Y. 2000);Dodge,
102 F. Supp. 2d at 152 (finding in the insurance context that "it is widely recognized that
a sexual relationship between a therapist and a patient irreparably disrupts the course ofthe
treatment, as it inevitably undermines the patient's trust in the therapist").
                                            - 16-
220); see Mele v. Hill Health Ctr., 609 F. Supp. 2d 248, 256(D. Conn. 2009)(finding the

defendants' decision to terminate the plaintiffs treatment was within the scope of

employment because the decision was based on reasons related to the plaintiffs medical

care). A reasonable trier offact could also find that this concern for Plaintiffs mental well-

being distinguishes Dr. Sargent from the therapist in McKay, 295 A.D.2d 686, because it

demonstrates that, at least initially. Dr. Sargent did not misuse Plaintiffs transference to

develop a sexual relationship with him.

          As far as the Riviello factors are concerned, the record before the court shows that

Dr. Sargent's handling of Plaintiffs transference before the sexual relationship

commenced took place at least partially on the Buffalo VAMC's property: Plaintiff had his

therapy sessions with her at the hospital (Dkt. 40 at Tf 45), he brought gifts to her at the

hospital (id. at ^ 47), and Dr. Sargent met with Brent and Dr. Wahlig on hospital property

(id. at     55, 58). Additionally, it is undisputed that Dr. Sargent was an employee of the

Buffalo VAMC (id. at ^ 20), and that therapists commonly handle the transference

phenomenon with patients (id. at ^ 50). Looking at the record in the light most favorable

to Plaintiff, Dr. Sargent's initial mishandling of Plaintiffs transference, i.e., her decision

to not ask for Plaintiffs reassignment, did not depart from the normal methods of

performance for therapists at the Buffalo VAMC because reassigning patients at the

Buffalo VAMC "was generally discouraged." (Dkt. 42-2 at 218).

          Moreover, the record before the Court shows that Dr. Sargent's mishandling ofthe

transference is something that the Buffalo VAMC could have reasonably anticipated.

Looking at the record in the light most favorable to Plaintiff, Dr. Sargent told Dr. Wahlig
                                             - 17-
and Brent that she "was in distress over [Plaintiff] pushing the boundaries and pursuing me

in a romantic way. And that I did not know anything further that I could do to set the

boundaries and to keep him from doing more."^ {Id. at 223). Both Dr. Wahlig and Brent

stated they would normally advise someone in Dr. Sargent's situation to transfer the

patient, presumably in part to prevent or stymie a therapist's mishandling of the

transference phenomenon, but that neither ofthem did so. {Id. at 251, 341).

       Additionally, staff members at the hospital knew that Plaintiff called Dr. Sargent

"hot Dr. Sargent" {id. at 223), and they knew that Plaintiff was giving Dr. Sargent

increasingly extravagant gifts,^ such as a three-and-a-half-foot tall flower arrangement {id.

at 165) and crystal sculptures {id. at 157). On one occasion, a staff member admonished

Plaintiff for bringing these gifts to Dr. Sargent {id. at 165), demonstrating that there was




^      Defendant contends that during these meetings. Dr. Sargent did not mention "that
she was having difficulty with her feelings romantically or that she might be getting
involved with this man in an inappropriate fashion" (Dkt. 40 at 70 (quotation and
alterations omitted)), implying that Dr. Sargent was experiencing personal romantic
feelings for Plaintiff at that time, and consequently that her decisions were made in a
personal capacity, not a professional one. However, Dr. Sargent contends that, at the time
ofthose conversations, she "did not want" a relationship with Plaintiff, and that she never
felt like she wanted to have a romantic relationship with Plaintiff. (Dkt. 42-2 at 215,223).
Dr. Sargent's motives and feelings are disputed issues of material fact, and their resolution
is not appropriate on a summary judgment motion. Instead, as is required on a motion for
summary judgment, the Court views these facts in the light most favorable to Plaintiff.

^      Defendant posits that Plaintiff giving gifts to Dr. Sargent "was not a red flag of an
imminent romantic relationship between patient and therapist because it's a very frequent
occurrence that a patient will give a gift to a therapist." (Dkt. 40 at 52-53). While
Defendant's expert did testify that gift-giving was a frequent occurrence, he also stated it
"would be an event that would raise questions," and did not specifically address the number
and type of gifts hospital staff members saw Plaintiff give Dr. Sargent in this case. (Dkt.
42-2 at 307).
                                           - 18-
an awareness at the Buffalo VAMC that such behavior was not only ongoing but

inappropriate. Moreover, at least one of the staff members witnessed the incident where

Defendant rode by the Buffalo VAMC on his motorcycle at Dr. Sargent's request. (Id. at

153,223). A reasonable trier offact could find such incidents could and did raise red flags

for hospital staff members and that, accordingly. Defendant could reasonably have

anticipated that Dr. Sargent was mishandling Plaintiffs transference.

       In light of the New York case law discussed earlier regarding doctor and therapist

sexual misconduct, a reasonable trier of fact could find that Dr. Sargent, at some point,

began acting outside her scope of employment. However, determining exactly when that

happened requires resolution of material issues of fact and line-drawing inappropriate for

a summaryjudgment motion. Accordingly,the Court determines that,looking at the record

in the light most favorable to Plaintiff, a reasonable trier of fact could find that at least

some of Dr. Sargent's actions fell within the scope of her employment and that Defendant

is vicariously liable. As a result. Defendant's motion to dismiss the first cause of action

pursuant to Rule 12(b)(1) is denied.

III.   Negligent Supervision Claim


       A.     Discretionary Function Exception to Sovereign Immunity Waiver

       Defendant argues that Plaintiffs negligent supervision claim is barred by the

discretionary function exception to the FTCA's waiver of sovereign immunity, and that

Plaintiffs claim should therefore be dismissed pursuant to Federal Rule of Civil Procedure

12(b)(1). (Dkt. 39 at 16-19). For the reasons that follow, the Court declines to dismiss the

negligent supervision claim for lack of subject matter jurisdiction at this time.

                                           -19-
       The FTCA provides that the waiver of the Government's sovereign immunity for

negligent acts of its employees "shall not apply to ... [a]ny claim ... based upon the

exercise or performance or the failure to exercise or perform a discretionary function or

duty on the part of a federal agency or an employee ofthe Government, whether or not the

discretion involved be abused." 28 U.S.C. § 2680(a). This exception reflects the decision

by Congress to "prevent judicial 'second-guessing' of legislative and administrative

decisions grounded in social, economic, and political policy through the medium of an

action in tort." United States v. S.A. Empresa de Viacao Aerea Rio Grandense (Varig

Airlines),467 U.S. 797, 814(1984). In other words,the Government waives its sovereign

immunity under the FTCA in limited circumstances, but that waiver does not apply to

instances where the Government action in dispute is a policy decision. "Plaintiffs bear the

initial burden to state a claim that is not barred by the [discretionary function exception]."

Molchatsky v. United States, 713 F.3d 159, 162(2d Cir. 2013).

       To fall within the discretionary function exception, "(1) the acts alleged to be

negligent must be discretionary, in that they involve an 'element ofjudgment or choice'

and are not compelled by statute or regulation and (2)the judgment or choice in question

must be grounded in 'considerations of public policy' or susceptible to policy analysis."

Coulthurst V. United States, 214 F.3d 106, 109 (2d Cir. 2000)(quoting United States v.

Gaubert, 499 U.S. 315, 322-23 (1991), and Berkovitz v. United States, 486 U.S. 531,

536-37 (1988)). "Since the exception turns on the presence or absence of discretion and

since '[djiscretionary conduct is not confined to the policy or planning level,' there is no

reason that 'decisions made at an operational level [can] not also be based on policy.'"

                                            -20-
Vaizbud v. United States,90 F. Supp. 2d 210,214(E.D.N.Y. 2000)(alterations in original)

(quoting Gaubert, 499 U.S. at 325-26).

      "There are obviously discretionary acts performed by a Government agent that are

within the scope of his employment but not within the discretionary function exception

because these acts cannot be said to be based on the purposes that the regulatory regime

seeks to accomplish." Gaubert,499 U.S. at 325 n.7. "In order for a claim of negligent...

supervision to be barred by the discretionary function exception, the decision to ...

supervise the negligent employees must be 'grounded in considerations of public policy or

susceptible to policy analysis.'" Gibbons v. Fronton, 533 F. Supp. 2d 449,455(S.D.N.Y.

2008)(quoting Coulthurst, 214 F.3d at 109); see Saint-Guillen v. United States, 657 F.

Supp. 2d 376,387(E.D.N.Y.2009)("[S]upervision decisions involve a complex balancing

of budgetary considerations, employee privacy rights, and the need to ensure public

safety.... Such decisions are surely among those involving the exercise of political,

social, or economic judgment."). "Where the alleged 'type of negligence' arises from

factors such as inattentiveness, laziness, absentmindedness or other such 'conduct

unrelated to any plausible policy objectives,' it is not shielded by the discretionary function

exception." Ben v. United States, 160 F. Supp. 3d 460, 473 (N.D.N.Y. 2016)(quoting

Coulthurst, 214 F.3d at 110-11). As with the scope of employment issue discussed earlier

in this decision, the subject matter jurisdiction question presented here is intertwined with

the merits, and therefore the summaryjudgment standard applies. See Hamm,439 F. Supp.

2d at 263-64.




                                            -21 -
       In the instant matter, in order for the Court to have subject matter jurisdiction over

Plaintiffs negligent supervision claim, he must show that the Buffalo VAMC decided to

not supervise Dr. Sargent more closely because it was being inattentive, absentminded, or

otherwise not'acting pursuant to a policy objective. If, looking at the evidence in the light

most favorable to Plaintiff, a reasonable trier offact could only find that the Buffalo VAMC

was acting pursuant to a policy objective, then the discretionary function exception applies,

and Plaintiffs negligent supervision claim is barred by sovereign immunity. However, if

a reasonable trier of fact could find that the Buffalo VAMC was not acting pursuant to a

policy objective, then the discretionary function exception does not apply, and the

Government's sovereign immunity is waived as to Plaintiffs negligent supervision claim.

       Defendant argues that the Buffalo VAMC's decision to not supervise Dr. Sargent

on a day-to-day basis falls within the discretionary function exception because no

regulations, policies, or directives require the VA to supervise licensed psychologists, and

additionally the VA hospital made a policy decision to not supervise its therapists day-to-

day based on functional impossibility. (Dkt. 39 at 18-19). Plaintiff asserts that the

decisions made by Dr. Sargent's supervisors were a result of abdication of their

responsibilities, not of policy decisions.^ {Id. at 21-23).


^      Plaintiff also argues that Defendant waived this argument when it did not include it
in the Answer because sovereign immunity is an affirmative defense, and a defendant
waives affirmative defenses if they are not pleaded in the answer. (Dkt. 42 at 19-20 n.2).
However,the discretionary function exception is a sovereign immunity issue and therefore
a question of subject matter jurisdiction, so it may be raised at any time regardless of
whether it was included in Defendant's Answer. Dockery v. Tucker, No. 97-CV-3584
(ARR),2006 WL 5893295, at *7 n.l5(E.D.N.Y. Sept. 6,2006)("Plaintiffs argument that
[the defendant] waived his objection to subject matter jurisdiction is without merit, as
                                            -22-
       The Court finds a reasonable trier of fact could determine that the VA Hospital's

decision to not supervise Dr. Sargent resulted from a dereliction of duties as opposed to

any policy decision—and thus, the discretionary function exception does not apply.

Looking at the evidence in the light most favorable to Plaintiff, Dr. Sargent met twice with

Dr. Wahlig^ and once with supervisor Brent, telling them that she "was in distress over

[Plaintiff] pushing the boundaries and pursuing me in a romantic way. And that I did not

know anything further that I could do to set the boundaries and to keep him from doing

more." (Dkt. 42-2 at 222-23). The record viewed in the light most favorable to Plaintiff

shows that during Dr. Sargent's second meeting with Dr. Wahlig, Dr. Wahlig "was

concerned that [Plaintiff] had not backed down gracefully nor respected the limits that[Dr.

Sargent] was trying to enforce but had, in fact, become more insistent" {id. at 340), and

that Dr. Wahlig concluded Dr. Sargent should transfer Plaintiff to another therapist, but

never advised Dr. Sargent to do so {id. at 341). Brent also testified that if a therapist he

supervised came to him with concerns about a patient's attraction or an exchange of gifts.


challenges to subject matter jurisdiction may be raised at any time, and indeed may be
raised by the Court sua sponte."(citation omitted)); see Fed. R. Civ. P. 12(h)(3)("If the
court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss
the action."); In re World Trade Ctr. Disaster Site Litig., 521 F.3d 169, 190(2d Cir. 2008)
("The FTCA discretionary function exception is ... a form of retained sovereign
immunity.").

^      Although Dr. Wahlig was not Dr. Sargent's supervisor, she was the chair for the
professional standards committee. (Dkt. 42-2 at 317). Dr. Karl Frohme, the lead
psychologist at the Buffalo VAMC,testified that if someone in Dr. Wahlig's role received
a communication from a colleague that implicated ethical breaches, "her next step would
be to disclose that to a manager or to the lead psychologist." {Id. at 284,317). Accordingly,
looking at the record in the light most favorable to Plaintiff, the Court treats Dr. Wahlig as
having a supervisory capacity for the purposes of this motion.
                                            -23-
he would talk to them about next steps, including transferring the patient. {Id. at 251).

Brent did not do so after his conversation with Dr. Sargent. {Id. at 223). A reasonable trier

of fact looking at the evidence in the light most favorable to Plaintiff could find that the

failure of Dr. Sargent's supervisors to advise her to transfer Plaintiff to another therapist

was due to inattentiveness or absentmindedness, and was "unrelated to any plausible policy

objectives." Coulthurst, 214 F.3d at 111. The Court cannot resolve the issue of whether

the discretionary function exception applies without resolving the factual issues in this

case. Therefore, the Court declines at this time to dismiss Plaintiffs negligent supervision

claim on the basis of a lack of subject matter jurisdiction.

       B.     Summary Judgment on Plaintiffs Negligent Supervision Claim


       In his second cause of action. Plaintiff alleges that Dr. Sargent's supervisors knew

or had reason to know of her inappropriate relations with Plaintiff and nevertheless failed

to "make an effort to terminate the harmful relationship and/or minimize its consequences

to Plaintiff."'® (Dkt. 1 at   24-29). Defendant argues that summary judgment pursuant to

Fed R. Civ. P. 56 is appropriate because Plaintiffhas not alleged that:(1)the VA was aware



      The Court recognizes that Plaintiff may only prevail with such a claim if Dr.
Sargent, in contrast to Plaintiffs vicarious liability claim, was acting outside the scope of
her employment. Velez v. City of New York, 730 F.3d 128, 136-37 (2d Cir. 2013).
However, Plaintiff may pursue alternative theories of liability with his pleading. Fed. R.
Civ. P. 8(d)(3)("A party may state as many separate claims ... as it has, regardless of
consistency."), and "[i]t is well settled that the alternative pleading principles of Rule 8(d)
apply even at the summary judgment stage of litigation." Polanco v. City ofNew York,
No. 14 Civ. 7986(NRB),2018 WL 1804702, at *10(S.D.N.Y. Mar. 28, 2018)(collecting
cases). Indeed, there may be some aspects of Dr. Sargent's conduct that fall within the
scope of her employment—giving rise to vicarious liability—and other aspects that
occurred outside the scope of her employment—on which a negligent supervision claim
could be based.

                                            -24-
of any such conduct;(2) the VA took appropriate steps to ameliorate the situation after

learning about the affair;(3)there is no evidence that Dr. Sargent's supervisors should have

known about the affair before Dr. Sargent reported it to them; and (4) no evidence exists

that Dr. Sargent previously engaged in sexual relations with patients or had a propensity to

do so. (Dkt. 39 at 19-22). The Court finds Defendant's argument unpersuasive for the

reasons that follow.


      "Under New York law, a plaintiff asserting a claim for negligent supervision must

prove:(1)the tortfeasor and defendant were in an employee-employer relationship;(2)the

employer knew or should have known of the employee's propensity for the tortious

conduct; and(3)the tort was committed on the employer's premises or with the employer's

chattels." Papelino v. Albany College ofPharmacy of Union Univ., 633 F.3d 81, 94(2d

Cir. 2011). When describing the "tortious propensities" of an employee,"[t]he common

theme [in New York law]... is that for whatever reason—^whether something about an

employee's essential nature or something less permanent and more situational—she is

unsuited for the task that she has undertaken to perform." Id. (collecting cases).

        Plaintiff does not dispute that Dr. Sargent's supervisors did not know about her

affair with Plaintiff before she disclosed it to them (Dkt. 40 at ^ 110), or that the VA

Hospital took appropriate steps after learning about the situation. However, there is a

genuine dispute of material fact as to whether Defendant should have known that Dr.

Sargent was unsuited to continue serving as Plaintiffs therapist because she had the

propensity to enter into a relationship with Plaintiff or to have a sexual encounter with him.

Dr. Sargent expressed to Dr. Wahlig and Brent that she "didn't know what else to do" and

                                           -25-
that she was looking for suggestions about how to manage the situation with plaintiff better

"because [she] had exhausted [her] approaches for setting boundaries," and she "did not

know anything further that I could do to set the boundaries and to keep him from doing

more." (Dkt. 42-2 at 223). As discussed earlier in this Decision and Order, the record

before the court viewed in the light most favorable to Plaintiff shows that both Dr. Wahlig

and Brent acknowledged that under the circumstances Plaintiff should have been

transferred to a different therapist, but that both of them failed to communicate that

sentiment to Dr. Sargent. {Id. at 251, 341).

       Additionally, as previously discussed, it was well-known by staff members at the

hospital that Plaintiff called Dr. Sargent "hot Dr. Sargent" {id. at 223), and that Plaintiff

was giving Dr. Sargent extravagant gifts {id. at 165). Moreover, at least one of the staff

members witnessed the incident where Defendant rode by the Buffalo VAMC on his

motorcycle at Dr. Sargent's request {id. at 153, 223), and Plaintiff contends he and Dr.

Sargent kissed in her office during a therapy session(Dkt. 42-2 at 155). A reasonable trier

offact could find that, in light ofthese incidents. Dr. Sargent's allegedly tortious behavior

was committed, at least partially, on the premises ofthe Buffalo VAMC.

       Moreover, the Buffalo VAMC was aware that Dr. Sargent frequently failed to take

notes of her patients' therapy sessions or enter them in a timely manner. (Dkt. 42-1 at

^ 29). The record shows that Brent was supposed to monitor Dr. Sargent's note entry after

April 19,2012, but that she still had few substantive notes by November 2012 and no notes

at all for Plaintiffs final 15 therapy sessions. {Id. at   26, 29). Looking at the record in

the light most favorable to Plaintiff, a reasonable trier of fact could find that the Buffalo

                                            -26-
VAMC's failure to ensure that Dr. Sargent kept notes of her therapy sessions allowed her

to eoneeal her affair with Plaintiff. Aecordingly, the Court denies Defendant's motion for

summary judgment as to Plaintiffs negligent supervision elaim.

                                    CONCLUSION


      For the foregoing reasons, Defendant's motion to dismiss(Dkt. 37) is denied.

      SO ORDERED.




                                                  ELIZAS
                                                  Unhedatates District Judge

Dated: February 11, 2019
       Rochester, New York




                                          -27 -
